Exhibit 10.2 Chevron #13-17 ASSIGNMENT OF WORKING INTEREST This Assignment made this 18th day of December, 2002, from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to PDC 2002-D, Limited Partnership, (herein called "Assignee"): WITNESSETH Assignor, for the sum of One Dollar ($1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1.The specific undivided interest shown in Exhibit A in respect of each of the oil and gas leases shown in Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well identified in Exhibit A. This is intended to be a "wellbore assignment." Assignee shall be entitled to receive that share of production from the well identified in Exhibit A which is attributable to the undivided interest here being assigned, but the Assignee shall have, as a result of this assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands described in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this assignment and reserves to itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2.The specific undivided interest shown in Exhibit A in all valid unitization, pooling, operating and communitization agreements, declarations and orders involving the leasehold interests here being assigned, but only to the extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in all other respects limited to the manner as set forth in Paragraph 1, above. 3.The specific undivided interest shown in Exhibit A in all valid oil and gas sales, purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A and in all other respects limited in the manner set forth in Paragraph 1, above. 4.The specific undivided interest shown in Exhibit A in all personal property, improvements, lease and well equipment, easements, permits, licenses, servitudes and rights-of-way now owned by Assignor and being used in connection with the operation of the well specifically identified in Exhibit A or in connection with the production, treating, storing, transportation or marketing of oil, gas and other minerals from that well, but in all respects limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interests described unto Assignee, its successors and assigns, forever. This assignment is made without warranties of any type (whether of title, merchantability or fitness for a particular use), either express or implied, but is made with full substitution of Assignee in all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignee shall bear its proportionate share of all burdens on production now of record and hereby assumes its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom. Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transfer orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this assignment in the manner and to the extent described in Paragraph 1, above. Chevron #13-17 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the intention that it shall be effective as of the date of first production from the well specifically identified in Exhibit A. Witnesses: PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation /s/ Susan A. Foster Susan A. Foster /s/ Rhonda L. Hunt BY: /s/ William D. Gainor Rhonda L. Hunt William D. Gainor Land Manager STATE OF WEST VIRGINIA ) )TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 28th day of January, 2003 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada) Corporation, for and on behalf of the Corporation. He executed the foregoing for the purposes therein contained. /s/ Rita A. Clark Rita A. Clark Notary Public - State of West Virginia County of Harrison My Commission expires: June 2, 2009 This Instrument was prepared by: Petroleum Development Corporation 103 East Main Street P. 0. Box 26 Bridgeport, WV 26330 Chevron 13-17D Lease No. 691300 AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 1, 2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2002-D Limited Partnership, a West Virginia limited partnership whose address is P. 0. Box 26, Bridgeport, West Virginia 26330. 1.Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), dated December 18, 2002 and recorded as Instrument No. 631822 in the real property records of Garfield County, Colorado. 2.Amendment. Petroleum Development Corporation and PDC 2002-D Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3.Effective Date. The parties intend that his amendment be deemed effective at the effective date of the Original Assignment, just as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment. IN WITNESS WHEREOF, this instrument has been executed by the parties. PDC 2002-D LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel E. Morgan Ersel E. Morgan, Jr. as Vice President STATE OF WEST VIRGINIA § §ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this 30th day of March, 2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation, the Managing General Partner of PDC 2002-D Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 13-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: NW4SW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 12-17D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 17: SW4NW4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 31-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: NW4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 41-7D Chevron USA, Inc. 03-18-2003 623086 Book 1447 / Page 573 T6S, R96W Sec. 7: NE4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 32-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: SW4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 42-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: SE4NE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 33-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: W2SE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 43-7D Chevron USA, Inc. 11-15-2002 T6S, R96W Sec. 7: NE4SE4 Garfield Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Chevron 42-5D Chevron Shale Oil Company 07-31-2001 593765/1312 T6S, R96W Sec. 5: E2NE4 Garfield Colorado J & L Farms #22-29 ASSIGNMENT OF WORKING INTEREST This Assignment made this 3rd day of January, 2003, from PETROLEUM DEVELOPMENT CORPORATION, a Nevada Corporation, (herein called "Assignor") to PDC 2002-D, Limited Partnership, (herein called "Assignee"); WITNESSETH Assignor, for the sum of One Dollar ($1.00) and other valuable consideration, the receipt of which is hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee all of the following: 1.The specific undivided interest shown in Exhibit A in respect of each of the oil and gas leases shown in Exhibit A, but only to the extent such leases cover lands and depths necessary for production of the specific oil and gas well identified in Exhibit A. This is intended to be a "wellbore assignment." Assignee shall be entitled to receive that share of production from the well identified in Exhibit A which is attributable to he undivided interest here being assigned, but the Assignee shall have, as a result of this assignment, no interest whatsoever in any other oil and gas well, whether now existing or hereafter drilled, which may be located on the lands described in Exhibit A or on any land pooled therewith. Assignor expressly excepts from this assignment and reserves to itself, its successors and assigns, the remainder of the lease and the leasehold oil and gas estate, including (without limitation) the right to produce other wells which are or may be located on the lands described in Exhibit A and lands pooled therewith, without the obligation to account to Assignee for any such other production. 2.The specific undivided interest shown in Exhibit A in all valid unitization, pooling, operating and communitization agreements, declarations and orders involving the leasehold interests here being assigned, but only to the extent that such agreements, declarations and orders relate to the well specifically identified in Exhibit A and in all other respects limited to the manner as set forth in Paragraph 1, above. 3.The specific undivided interest shown in Exhibit A in all valid oil and gas sales, purchase, exchange and processing contracts, but only to the extent that such contracts relate to the well specifically identified in Exhibit A and in all other respects limited in the manner set forth in Paragraph 1, above. 4.The specific undivided interest shown in Exhibit A in all personal property, improvements, lease and well equipment, easements, permits, licenses', servitudes and rights-of-way now owned by Assignor and being used in connection with the operation of the well specifically identified in Exhibit A or in connection with the production, treating, storing, transportation or marketing of oil, gas and other minerals from that well, but in all respects limited in the manner set forth in Paragraph 1, above. TO HAVE AND TO HOLD the interests described unto Assignee, its successors and assigns, forever. This assignment is made without warranties of any type (whether of title, merchantability or fitness for a particular use), either express or implied, but is made with full substitution of Assignee in all covenants and warranties previously given or made by others, but only to the extent of the interests here assigned. Assignee shall bear its proportionate share of all burdens on production now of record and hereby assumes its proportionate share of all other obligations that relate to the well specifically identified in Exhibit A and the production therefrom Both Assignor and Assignee hereby agree to execute and deliver such additional instruments, notices, division orders, transfer orders and other documents as may reasonably be requested by the other, and to do such other acts and things, as may be necessary or convenient to accomplish this assignment in the manner and to the extent described in Paragraph 1, above. J & L Farms 22-29 IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered this instrument, with the intention that it shall be effective as of the date of first production from the well specifically identified in Exhibit A. Witnesses: PETROLEUM DEVELOPMENT CORPORATION A Nevada Corporation /s/ Susan A. Foster Susan A. Foster /s/ Rhonda L. Hunt BY: /s/ William D. Gainor Rhonda L. Hunt William D. Gainor Land Manager STATE OF WEST VIRGINIA ) )TO-WIT: COUNTY OF HARRISON ) The foregoing instrument was acknowledged before me this 13th day of January, 2003 by William D. Gainor, Land Manager of Petroleum Development Corporation, a Nevada) Corporation, for and on behalf of the Corporation. He executed the foregoing for the purposes therein contained. /s/ Rita A. Clark Rita A. Clark Notary Public - State of West Virginia County of Harrison My Commission expires: June 2, 2009 This Instrument was prepared by: Petroleum Development Corporation 103 East Main Street P. 0. Box 26 Bridgeport, WV 26330 J & L Farms 22-29 Lease No. 690300 AMENDMENT TO ASSIGNMENT OF WORKING INTEREST THIS AMENDMENT TO ASSIGNMENT OF WORKING INTEREST is made February 1, 2006 between Petroleum Development Corporation, a Nevada corporation, and PDC 2002-D Limited Partnership, a West Virginia limited partnership whose address is P. 0. Box 26, Bridgeport, West Virginia 26330. 1.Background. By this instrument, the parties correct and amend the Assignment of Working Interest (the "Original Assignment"), dated January 3, 2003 and recorded as Instrument No. 3083581 in the real property records of Garfield County, Colorado. 2.Amendment. Petroleum Development Corporation and PDC 2002-D Limited Partnership hereby amend the Original Assignment by deleting in its entirety the Exhibit A that is attached to the Original Assignment and replacing it with the Exhibit A that is attached to this instrument. All other provisions of the Original Assignment are unchanged. 3.Effective Date. The parties intend that his amendment be deemed effective at the effective date of the Original Assignment, just as if the Exhibit A that is attached to this instrument had originally been attached to the Original Assignment. IN WITNESS WHEREOF, this instrument has been executed by the parties. PDC 2002-D LIMITED PARTNERSHIP By: Petroleum Development Corporation By: /s/ Ersel E. Morgan Ersel E. Morgan, Jr. as Vice President STATE OF WEST VIRGINIA § §ss. COUNTY OF HARRISON § The foregoing instrument was acknowledged before me this 30th day of March, 2006, by Ersel E. Morgan, as Vice President of Petroleum Development Corporation, the Managing General Partner of PDC 2002-D Limited Partnership, a West Virginia limited partnership. Witness my hand and official seal. /s/ Rita A. Clark Rita A. Clark as Notary Public Harrison County, West Virginia My commission expires: June 2, 2009 EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Gaddis 42-36 The Gaddis Family Registered Limited Liability Limited Partnership 11-01-2001 T4N, R68W Sec. 36: SE4NE4 Weld Colorado Booth Land & Livestock Co. 10-22-2002 T4N, R68W Sec. 36: Parcel in S2N2 Containing 8.07 acres Ronald L. Morris And Nanette L. Morris 11-18-2001 T4N, R68W Sec. 36; Parcel in S2N2 Containing 8.5 acres EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. J & L Farms 22-29 J & L Farms 03-23-1988 2136094/1190 T6N, R63W Sec. 29: SE4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Seele 42-31 Anadarko E & P Co., LP and Anadarko Land Corp. 01-31-2003 T4N, R67W Sec. 31: SE4NE4 Weld Colorado EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Baker 31-5 Union Pacific Resources Co. 02-07-2000 T4N, R63W Sec. 5: NWNE Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Baker 42-5 Union Pacific Land Resources Corp. 02-07-2000 T4N, R63W Sec. 5: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Wyscaver 13-5 Union Pacific Resources Corp. 02-07-2000 T4N, R67W Sec. 5: NW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Wyscaver 24-5 Union Pacific Resources Corp. 02-07-2000 T4N, R63W Sec. 5: SE4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Zimmerman 14-17 RME Petroleum Company 07-09-2001 T5N, R67W Sec. 17: SW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Fickel 31-21 RME Petroleum Company 12-27-2001 T4N, R67W Sec. 21: NW4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. McKee 41-21 Union Pacific Resources Co. 08-02-1989 2198463/1249 T6N,R64W Sec. 21: NE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. McKee 31-21 Union Pacific Resources Co. 05-31-1990 2225865/1275 T6N, R64W Sec. 21: NW4NE4 Weld Colorado EXHIBIT -A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. J & L Farms 42-29 J & L Farms 03-23-1988 2136094/1190 T6N, R63W Sec. 29: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OP WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Weideman 24-22 Kaveny, Ruth L. 07-01-1987 2107055-1163 T4N, R66W, Sec. 22: E2SW4 Weld Colorado Kaveny, Gerry L. 07-01-1987 2107056/1163 Kaveny, R.L. and Kaveny, Rachel 07-01-1987 2107054/1163 Kaveny, Violet, Trustee of the Gaelyn D. Kaveny Trust 07-01-1987 2107057/1163 Wiedeman, Terry L. and Wiedeman, Janice L. 06-15-19S7 2105609/1162 Framers Independent Ditch Co. 10-01-1987 2118625/1174 Oster, Robert C. and Oster, Nellie M. 11-21-1981 1878843/958 Alles, Elizabeth 02-28-1990 2209751/1260 Gartrell, Harry Arlo and Gartrell, Ruth A. 02-09-1990 2207706/1258 Chacon, Rudy and Chacon, Rosie 02-09-1990 2208852/1259 Eilers, Virgil and Eilers, Marion 02-09-1990 2206233/1256 Southgate, Inc. 05-14-1985 2013222/1072 Kibel,Art and Kibel, Letha 02-09-1990 2206234/1256 Baucom, Bill and Baucom, Beth 02-09-1990 2205987/1256 Gonzales, Socorro and Gonzales, Guadalupe 03-31-2003 Mauricio, Jorge 03-31-2003 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. JT 23-22 Kaveny, Ruth L. 07-01-1987 2107055/1163 T4N, R66W Sec. 22: E2SW4 Weld Colorado Kaveny, Gerry L. 07-01-1987 2107056/1163 Kaveny, R.L. and Kaveny, Rachel 07-01-1987 2107054/1163 Kaveny, Violet, Trustee of the Gaelyn D. Kaveny Trust 07-01-1987 2107057/1163 Wiedeman, Terry L. and Wiedeman, Janice L. 06-15-1987 2105609/1162 Framers Independent Ditch Co. 10-01-1987 2118625/1174 Oster, Robert C. and Oster, Nellie M. 11-21-1981 1878843/958 Alles, Elizabeth 02-28-1990 2209751/1260 Gartrell, Harry Arlo and Gartaell, Ruth A. 02-09-1990 2207706/1255 Chacon, Rudy and Chacon, Rosie 02-09-1990 2208852/1259 Eilers, Virgil and Eilers, Marion 02-09-1990 2206233/1256 Southsate, Inc. 05-14-1985 2013222/1072 Kibel, Art and Kibel, Letha 02-09-1990 2206234/1256 Baucom, Bill and Baucom, Beth 02-09-1990 2205987/1256 Gonzales, Socorro and Gonzales, Guadalupe 03-31-2003 Mauricio, Jorge 03-31-2003 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. National Hog Farm 33-21 Union Pacific Land Resource Corp. 05-15-1998 T5N, R63W Sec. 21: NW4SE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. National Hog Farm 31-21 Union Pacific Land Resources Corp. 05-15-1998 T5N, R63W Sec. 21: NW4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. National Hog Farm 42-21 Union Pacific Land Resources Corp. 05-15-1995 T5N, R63W Sec. 21: SE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Knox 41-3 RME Petroleum Co. 12-17-2001 T5N, R67W Sec. 3: NE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Miller 21-31 Anadarko E & P Co. and Anadarko Land Corp. 03-25-2003 T6N, R63W Sec. 31: NE4NW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Wells Ranch 14-2 Petroleum Development Corp. 08-20-2002 T5N, R63W Sec. 2: SW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Johnson 13-4 A. Bruce Johnson 01-10-2003 T6N, R65W Sec. 4: NW4SW4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Johnson 14-4 A. Bruce Johnson 01-10-2003 T6N,R65W Sec. 4: SW4SW4 Weld Colorado EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Monson 14-20D Monson Brothers Company 01-10-2003 T6N, R65W Sec 20: SW4SW4 Weld Colorado USA 05-01-2003 T6N, R63W Sec. 8: SW4SE4 EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Monson 24-20 Monson Bros. Co. 01-10-2003 T6N, R65W Sec. 20: SE4SW4 Weld Colorado EXHIBIT "A" AMENDED ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR or ASSIGNOR LEASE DATE RECEPTION NO. BOOK NO. LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Hoff #33-6 Alice S. Carr 11-04-1983 1948964/1014 T5N, R64W, Sec. 5: NW/4SW/4 Sec. 6; NE/4SE/4 Weld CO Webster Land & Cattle Co. 06-02-1981 1870850 / 949 T5N, R64W, Sec. 5: E/2NW/4 PO Sec. 6 Charles G. Monroe & Co. 11-04-1983 1948965/1014 T5N, R64W, Sec. 5: NW/4SW/4 Sec. 6: NE/4SE/4 Herman R. Hoff, et ux 06-30-1981 1870848/949 T5N, R64W, Sec. 5: E/2NW/4, NW/4NE/4 POS/2SW/4 & SW/4SE/4 Louise E. Newbanks 01-08-2002 T5N, R64W, Sec. 6: NW/4SE/4, —except West 662.3-feet Delmar Lee Burns, et ux 01-08-2002 T5N, R64W, Sec. 6: W662.3'of NW/4SE/4, Except .68 acres in NW corner EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Meyer 41-7 Anadarko E & P Co., LP 06-15-2001 T4N, R63W Sec. 7: NE4NE4 Weld Colorado EXHIBIT "A" AMENDMENT TO ASSIGNMENT OF WORKING INTEREST PDC 2002-D LIMITED PARTNERSHIP WELL NAME LESSOR OR ASSIGNOR LEASE DATE RECEPTION NO. BOOK/PAGE LEGAL DESCRIPTION COUNTY STATE ASSIGNED INTEREST LEASE NO. Wells Ranch 23-11 Anadarko E & P Company 05-05-2003 T5N, R63W Sec. 11: NE4SW4 Weld Colorado
